DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the solvent" in ln 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4983573 A to Bolt et al. (hereinafter Bolt).
Regarding claim 1, Bolt discloses a method for producing a perovskite (MBa2Cu3Ox, col 6, ln 39)-polymer (cellulose, col 6, ln 60-61) composite, the method comprising: 
contacting a solid material (cellulose article such as fiber, fabric or other shaped forms, col 9, ln 5-8) comprising a polymer matrix (cellulose, col 5, ln 53-54) with a solution comprising a perovskite precursor (col 6, ln 43-62); 
allowing the solution to penetrate the solid material to yield a swollen solid material comprising the perovskite precursor dispersed within the polymer matrix (col 6, ln 56-63 and col 9, ln 33-38); 
optionally contacting the swollen solid material with an antisolvent (nitric acid, col 9, ln 35-38); and 
annealing (heating) the swollen, impregnated solid material to crystallize the perovskite precursor and to yield the perovskite-polymer composite comprising perovskite nanocrystals dispersed in the polymer matrix (col 9, ln 62-65).

claim 3, Bolt discloses the method according to Claim 1, wherein the solvent is a polar solvent able to dissolve the perovskite precursor (tetrahydrofuran, col 9, ln 44-47).

Regarding claim 5, Bolt discloses the method according to Claim 1, wherein the step of contacting the solid material comprising the polymer matrix with the solution comprising the perovskite precursor comprises immersing the solid material into the solution (col 9, ln 12-15).

Regarding claim 7, Bolt discloses the method according to Claim 1, further comprising a step of heating the solution (col 9, ln 21-23).

Regarding claim 14, Bolt discloses the method according to Claim 1, wherein the step of contacting the swollen solid material with the antisolvent comprises immersing the swollen solid material into the antisolvent (col 9, ln 33-38).

Regarding claim 15, Bolt discloses the method according to Claim 14, wherein the swollen solid material is immersed into the antisolvent for a time period of a few minutes (for cellulose yarn, col 9, ln 41-43).  A few minutes falls within the instantly claimed range of at least about 1 minute.

Regarding claim 17, Bolt discloses the method according to Claim 1, wherein the annealing is conducted at a temperature of 900 C for 1 hour (col 10, ln 13-15), which .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bolt.
Regarding claim 6, Bolt discloses the method according to Claim 5, but fails to expressly disclose wherein the solid material is immersed into the solution for a time 
It would therefore be obvious to one of ordinary skill in the art to provide long immersion times that overlap at least about 1 hour to provide a high concentration of perovskite in complex articles such as woven cellulose fabrics (col 9, ln 38-41).

Regarding claim 12, Bolt discloses the method according to Claim 1, wherein the antisolvent (nitric acid, col 9, ln 37) is at a temperature of 83 C (held at the boiling point of nitric acid, 83 C, col 9, ln 12-15) which is so close as to constitute overlap with the instantly claimed amount of about 85 degrees Celsius.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists…Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.  Also see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over “Perovskite Crystals for Tunable White Light Emission” by Pathak et al. (hereinafter Pathak), provided by applicant in the IDS filed 4/27/21.
claims 22-25, Pathak discloses a perovskite-polymer composite (film, page 8067, para 6) comprising perovskite nanocrystals dispersed in a polymer matrix, wherein the polymer matrix comprises poly(methyl methacrylate) (PMMA) (page 8067, para 6), and wherein the perovskite nanocrystals have the formula:
MAPBX3, where X is Cl, Br and I (page 8067, para 4), which is instantly claimed formula  ABX3,
wherein A is an organic or inorganic cation, CH3NH3+(MA+); 
wherein B is a metal cation, Pb+; 
wherein X is a halide, Cl-, Br- and I-; and 
wherein the perovskite nanocrystals have an average size of 5 to 50 nm (abstract), which overlaps the instantly claimed range of from about 5 nm to about 20 nm.  See MPEP 2144.05(I), cited above. 

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over “Nanocrystals of Cesium Lead Halide Perovskites (CsPBX3, X=Cl, Br, and I): Novel Optoelectronic Materials Showing Bright Emission with Wide Color Gamut” by Protesescu et al. (hereinafter Protesescu) provided by applicant in the IDS filed 4/27/21.
Regarding claim 22-25, Protesescu discloses a perovskite-polymer composite (abstract) comprising perovskite nanocrystals dispersed in a polymer matrix, wherein the polymer matrix comprises poly(methyl methacrylate) (PMMA) (page 3695, para 1 and Fig. 4b), and wherein the perovskite nanocrystals have the formula:
CsPbX3 wherein X is at least one of Cl, Br and I (abstract) instantly claimed formula
3,
wherein A is an organic or inorganic cation, Cs+; 
wherein B is a metal cation, Pb+; 
wherein X is a halide, selected from Cl-, Br- and I-; and 
wherein the perovskite nanocrystals have an average size of 2-20 nm (page 3692, para 1), which overlaps the instantly claimed range of from about 5 nm to about 20 nm.  See MPEP 2144.05(I), cited above. 

Regarding claim 26, Protesescu discloses the perovskite-polymer composite according to Claim 22, wherein the perovskite nanocrystals comprise CsPbBr3, when X=Br (abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,907,092 B2 (hereinafter 092). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a method of making a perovskite-polymer claim 1 and 092 claims 1 and 6). Both teach similar polymers including PMMA (instant claim 2 and 092 claim 7) and similar polar solvents including DMF and DMSO (instant claims 3 and 4 and 092 claim 5).  Both teach that the solid material can be immersed in the solution (instant claim 5 and 092 claim 4).  Both teach annealing at a temperature of at least 25 C (instant claim 17 and 092 claim 6).  The 092 claims are silent regarding an annealing time of at least 0.5 hours. However, it would be obvious to one of ordinary to control the annealing time to remove all solvent and solidify the composite.  Both also teach the perovskites having the same formula ABX3, where A, B and X are selected from groups comprising the same elements (instant claims 18-21 and 092 claims 2 and 3).  The main difference between the 092 claims and the instant claims is that the 092 claims require a deswelling step that is not cited in the instant claims. However, the instant claims contain the transitional phrase “comprising”, which allows for additional process steps.  See MPEP 2111.03, cited above.  It is also noted that the 092 claims do not teach an optional anti-solvent as set forth in instant claim 1.  However, the anti-solvent is optional and not required. 

Allowable Subject Matter
Claims 8-11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Bolt, teaches heating the solution to temperatures below 100 C (boiling points of the solvent and anti-solvent) but does not teach or suggest heating the solution to temperatures of at least 160 C. Neither does Bolt teach or suggest an antisolvent that is non-polar or selected from the group consisting of toluene, chloroform and isopropyl alcohol.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0031322 A1 to Edwards et al. (teaches that MBa2Cu3Ox is a perovskite, para [0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734